472 F.2d 166
82 L.R.R.M. (BNA) 2480, 70 Lab.Cas.  P 13,319
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The MILLGARD CORPORATION, Respondent.
No. 72-1404.
United States Court of Appeals,Sixth Circuit.
Dec. 18, 1972.

Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Robert A. Giannasi and Stanley R. Zirkin, Attys., N. L. R. B., Washington, D. C., for petitioner.
Walter O. Koch and James T. Heimbuch, Bodman, Longley, Bogle, Armstrong & Dahling, Detroit, Mich., for respondent.
Before PHILLIPS, Chief Judge, WEICK, Circuit Judge, and HASTIE, Senior Circuit Judge.*
PER CURIAM.


1
This case is before the court on the application of the National Labor Relations Board for the enforcement of its order reported at 189 N.L.R.B. No. 82.  Reference is made to the reported decision of the Board for a statement of pertinent facts.


2
Upon consideration, the court finds that the decision of the Board is supported by substantial evidence on the record as a whole.  Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 7 S. Ct. 456, 95 L. Ed. 456.


3
The record discloses a deliberate violation by the respondent company of rules of the Interstate Commerce Commission prescribing the maximum working hours of truck drivers.  The opinion of the Trial Examiner states that company officials admitted that "as early as August 1968, they knew they were working their drivers overtime far in excess of the legal safety limits of 60 hours a week imposed by ICC regulations."


4
The Clerk of this court is directed to furnish a copy of this opinion and the briefs and appendix in this case to the Interstate Commerce Commission.


5
Enforcement granted.



*
 Honorable William H. Hastie, Senior Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation